NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                   MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In the Matter of: JOSE R. SOLANO,                  No. 17-56393

                   Debtor,                         D.C. No. 2:17-cv-02158-FMO

------------------------------
                                                   MEMORANDUM*
JOSE R. SOLANO,

                   Appellant,

  v.

WELLS FARGO BANK, N.A.,

                   Appellee.

                       Appeal from the United States District Court
                          for the Central District of California
                      Fernando M. Olguin, District Judge, Presiding

                                 Submitted March 13, 2018**

Before:        LEAVY, M. SMITH, and CHRISTEN, Circuit Judges

       Chapter 7 debtor Jose R. Solano appeals pro se from the district court’s



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order denying his amended motion to withdraw the automatic reference to the

bankruptcy court. This court has an obligation to review whether we have

appellate jurisdiction. Breed v. Hughes Aircraft Co., 253 F.3d 1173, 1177 (9th Cir.

2001). We dismiss for lack of appellate jurisdiction.

      We lack jurisdiction over this appeal because “orders denying motions for

withdrawal of reference are . . . not final appealable orders.” Abney v. Kissel Co.

(In re Kissel Co.), 105 F.3d 1324, 1325 (9th Cir. 1997) (order).

      DISMISSED.




                                          2                                   17-56393